DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5 thru 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
CN 101770992 as disclosed by the applicant’s IDS filed 9/16/2 in view of Yu et al. US 10,026,716 B2 in view of Lee et al. US 2009/0294897 A1.  CN 101770992 discloses (see, for example, FIG. 11, and 10) a semiconductor device comprising a die comprising an integrated circuit region 430, first recess region 412, second recess region 413, and first conductive structure 411.  In FIG. 11, CN 101770992 discloses the first recess region having a first recess 412, and the second recess region having a second recess 413.  CN 101770992 does not disclose a buffer region surrounding the integrated circuit region, wherein the integrated circuit region and the buffer region are integral structure and have no recess therebetween, wherein the buffer region is interposed between the first recess region and the integrated circuit region.  However, Yu discloses (see, for example, FIG. 10) a semiconductor device comprising a buffer region 44 surrounding an integrated circuit region 136.  It would have been obvious to one of ordinary skill in the art to have buffer region surrounding the integrated circuit region, wherein the integrated circuit region and the buffer region are integral structure and have no recess therebetween, wherein the buffer region is interposed between the first recess region and the integrated circuit region in order to protect the integrated circuit region and also during manufacture, for example, the formation of the recesses.

Regarding claim 5, see, for example, FIG. 11 wherein CN 101770992 discloses the first conductive structure 411 comprising a plurality of insulating layers and a plurality of conductive layers on a substrate 401.
Regarding claims 6, and 8, see, for example, FIG. 4 wherein Lee discloses the conductive structures comprising metallization layers M and vias V.  It would have been obvious to have a plurality of insulating layers in order to implement the vias and keep the trenches separated from the conductive structures.
Regarding claim 7, see, for example, FIG. 11 wherein CN 101770992 discloses the first conductive structure 411 comprising a plurality of insulating layers, plurality of conductive layers, and a plurality of vias on a substrate 401.
Regarding claim 9, see, for example, FIG. 11 wherein CN 101770992 discloses the first conductive structure 411 being directly connected to the substrate of the semiconductor device which are biased to ground to support the electrical operations of rest of the semiconductor device.
Regarding claim 10, see, for example, it would have been obvious to have the second conductive structure being electrically grounded in order to reference the voltage to the rest of the semiconductor device.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the applicant’s argument on page 7 of the response filed 7/22/21 that TW 200949998 does not teach two continuous sealing rings continuously surround the digital circuit 16, this is not persuasive.  In US 2009/0294897 A1 (which is similar to TW 200949998 which was used in the previous rejection), Lee discloses (see, for example, in paragraph [0025]) that the number of rings depends on requirements and is not limited to what is illustrated therein, and that the ring 124 may be continuous as well. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Eugene Lee
February 17, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815